Citation Nr: 1531149	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to July 1997.  Among his awards is the combat action ribbon. 

This case came before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran presented testimony before the undersigned in a Travel Board hearing sitting at the RO.  A copy of the transcript has been associated with the claims folder. 

In August 2010 and January 2012, the Board remanded this matter for further development.

In a December 2014 rating decision, the Appeals Management Center granted service connection for migraine headaches.  Therefore, as the benefit requested on appeal has been fully granted, this issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure due process.

The Veteran seeks service connection for seizures, to include as due to his now service connected migraine headaches.  He has argued that his migraine headaches cause, or in the alternative aggravate, his seizures.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Since the most recent Board remand of July 2014, the file was made completely electronic and uploaded onto the VBMS and Virtual VA systems.  A review of the current electronic record reveals that the current electronic record does not contain adequate VCAA notice with regards to the secondary service connection theory of entitlement.  The only VCAA notice letter currently of record, dated in August 2006, addresses only direct service connection, but does not provide notice to the Veteran as to how to substantiate his secondary service connection claim.  On remand, adequate notice must be provided.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter which advises him the criteria needed to substantiate his claim for service connection for seizures as secondary to his service-connected headaches.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  


The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




